DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/29/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Status of Application
Claims 31-48 are pending. Claims 31, 42, and 46 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 31-41, 42-45, and 46-48 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” or “unit” coupled with functional language “to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 31-41 all recite a processing device configured to... In the Specification, the corresponding structure found was “Processing unit 110 may include one or more processing devices. In some embodiments, processing unit 110 may include an applications processor 180, an image processor 190, or any other suitable processing device” and “Both applications processor 180 and image processor 190 may include various types of processing devices. For example, either or both of applications processor 180 and image processor 190 may include a microprocessor, preprocessors (such as an image preprocessor), graphics processors, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices suitable for running applications and for image processing and analysis. In some embodiments, applications processor 180 and/or image processor 190 may include any type of single or multi-core processor, mobile device microcontroller, central processing unit, etc. Various processing devices may be used, including, for example, processors available from manufacturers such as Intel®, AMD®, etc. and may include various architectures (e.g., x86 processor, ARM®, etc.). In some embodiments, applications processor 180 and/or image processor 190 may include any 
Claims 42-45 all recite a steering assist system to provide steering assistance. In the Specification, the corresponding structure cannot be found. After looking into the specification, it appears this is 240 steering system, which the Office is interpreting as any typical vehicle steering system.
Claims 46-48 all recite an image processing unit to identify a first traffic cone in a plurality of images. In the Specification, the corresponding structure found was “Processing unit 110 may include one or more processing devices. In some embodiments, processing unit 110 may include an applications processor 180, an image processor 190, or any other suitable processing device” and “Both applications processor 180 and image processor 190 may include various types of processing devices. For example, either or both of applications processor 180 and image processor 190 may include a microprocessor, preprocessors (such as an image preprocessor), graphics processors, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices suitable for running applications and for image processing and analysis. In some embodiments, applications processor 180 and/or image processor 190 may include any type of single or multi-core processor, mobile device microcontroller, central processing unit, etc. Various processing devices may be used, including, for example, processors available from manufacturers such as Intel®, AMD®, etc. and may include various architectures (e.g., x86 processor, ARM®, etc.). In some embodiments, applications processor 180 and/or image processor 190 may include any of the EyeQ series of processor chips 
Claims 46-48 all recite a signal generation system to generate a control signal. In the Specification, the corresponding structure found was “Processing unit 110 may comprise various types of devices. For example, processing unit 110 may include various devices, such as a controller, an image preprocessor, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices for image processing and analysis” [Specification, ¶ 0083], which corresponds to ““Processing unit 110 may include one or more processing devices. In some embodiments, processing unit 110 may include an applications processor 180, an image processor 190, or any other suitable processing device” and “Both applications processor 180 and image processor 190 may include various types of processing devices. For example, either or both of applications processor 180 and image processor 190 may include a microprocessor, preprocessors (such as an image preprocessor), graphics processors, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, or any other types of devices suitable for running applications and for image processing and analysis. In some embodiments, applications processor 180 and/or image processor 190 may include any type of single or multi-core processor, mobile device microcontroller, central processing unit, etc. Various processing devices may be used, including, for example, processors available from manufacturers such as Intel®, AMD®, etc. and may include various architectures (e.g., x86 processor, ARM®, etc.). In some embodiments, applications processor 180 and/or image processor 190 may include any of the EyeQ series of processor chips 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36,41 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 35 states “wherein the processing is configured to interface with a steering system to control the vehicle while changing lanes to the new lane” and this limitation has multiple issues. First, what processing is being referenced here? There is a processing unit, introduced in Claim 31, but what is being processed? Is this a new feature that has antecedent issues, or is there a missing step? Further, is this processing based on the feedback given to the user or is this in parallel? As currently presented, Claim 35 fails to clearly recite the metes and bounds of the claims. The Office is going to interpret any interface from a processor to control the steering as reading on this claim. Appropriate action is required.
Claim 36 is rejected under the same rational.
Claim 36 is further rejected based on “maintain the vehicle trajectory in the new lane after changing lanes”. The metes and bounds of the limitation are unclear. How is the same trajectory being maintained, when there are new locations that were not originally accounted for? Further, is the vehicle carrying out this control based on automation or the user? Finally, would not keeping the same destination, meet this limitation, since the trajectory is very close? As currently presented, Claim 36 fails to clearly recite the metes and bounds of the claims and is therefore indefinite. The Office will interpret any trajectory that is heading to the same area, as reading on this claim. Appropriate action is required.
Claim 41 states “the second traffic cone is positioned on a lane marking that divides the current lane and the new lane” and the metes and bounds of the claims are 
Claim 46 states “a second control signal to remain in the new lane with an updated distance from the vehicle to a second traffic cone” and this limitation fails to clearly recite the metes and bounds of the claim. What does “remain in the new lane” mean? Is this forever? Is this just mean that once the cones have been passed, you do not go back into the other lane? If so, there are multiple missing steps, as to how this is being carried and measured. Further, the claim states “the second traffic cone used to constrain vehicle operation to the new lane” and this is also unclear as to what is being claimed, how this is being carried out. As currently presented, Claim 46 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any lane change as reading on this claim.
Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42-48 rejected under 35 U.S.C. 102 (a) (1) as being anticipated Ferguson (United States Patent Publication 2014/0129073).
With respect to Claim 42: Ferguson discloses “A control system for a vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b];
“comprising: a forward-facing camera to capture a plurality of images of a road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“a steering assist system to provide steering assistance to the operator to change to the new lane based on an updated control signal from the image analysis system with an updated distance from the vehicle to a second traffic cone based on a position of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“and an interface to interface with the steering assist system to assist an operator of the vehicle to change to a new lane based on a control signal from an image analysis system” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“wherein the image analysis system provides an ending of a current lane as indicated by a first traffic cone identified in a plurality of images obtained by the image analysis system” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
Claim 43: Ferguson discloses “The control system of claim 42, wherein the plurality of images of the road ahead of the vehicle is used to determine a set of measurements of the road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 44: Ferguson discloses “The control system of claim 42, wherein the plurality of images of the road ahead of the vehicle is used to determine a distance to the first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 45: Ferguson discloses “The control system of claim 42, wherein the camera is a stereo camera” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 46: Ferguson discloses “An image analysis system comprising: an image processing unit to identify a first traffic cone in a plurality of images received from a camera of a vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“the first traffic cone indicating an ending of a current lane in which the vehicle is traveling” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“and a signal generation system to generate a control signal to change to a new lane based on the ending of the current lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“wherein the signal generation system is to generate a second control signal to remain in the new lane with an updated distance from the vehicle to a second traffic cone” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“based on a position of the vehicle, the second traffic cone used to constrain vehicle operation to the new lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 47: Ferguson discloses “The image analysis system of claim 46, wherein the plurality of images of the road ahead of the vehicle is used to determine a set of measurements of the road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 48: Ferguson discloses “The image analysis system of claim 46, wherein the plurality of images of the road ahead of the vehicle is used to determine a distance to the first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-41 are rejected under 35 USC 103 as being unpatentable over Ferguson (United States Patent Publication 2014/0129073) in view of Green et al. (United States Patent Publication 2014/0139341).
With respect to Claims 31-34: While Ferguson discloses “A control system for a vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“comprising: a data interface” [Ferguson, ¶ 0071-0102 and Figure 7]; 
“and a processing device configured to” [Ferguson, ¶ 0071-0102 and Figure 7]; 
“receive, via the data interface, a plurality of images of a road ahead of the vehicle captured by a forward-facing camera” [Ferguson, ¶ 0071-0102 and Figure 7]; 

“in which the vehicle is not already traveling” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“based on the ending of a current lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“the ending of the current lane indicated by a first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“and update a distance from the vehicle to a second traffic cone” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b]; 
“based on a position of the vehicle, the second traffic cone used to constrain vehicle operation to the new lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b];
Ferguson does not specifically state that feedback is given, rather the vehicle is controlled.
Green, which is also vehicle control system teaches using haptic, audible, and visual feedback in situations such as lane endings [Green, ¶ 0039 and 0100-0103]; 
and “The control system of claim 31, wherein the feedback informs the
vehicle operator that the current lane is ending” [Green, ¶ 0039 and 0100-0103]; 
and “The control system of claim 31, wherein the feedback comprises a
visual display” [Green, ¶ 0039 and 0100-0103]; 

haptic response to alert the vehicle operator to steer to the new lane” [Green, ¶ 0039 and 0100-0103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Green into the invention of Ferguson to not only include using sensors to sense a lane ending and control a vehicle accordingly as Ferguson discloses but to also alert the driver when a lane is ending as taught by Green with a motivation of creating a more robust system that can account for driving situations that are outside the scope of the vehicles control capability [Green, ¶ 0100]. Additionally, the claimed invention is merely a combination of old, well known elements such as vehicle control during lane ending and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 35: Ferguson discloses “The control system of claim 31, wherein the processing is configured to interface with a steering system to control the vehicle while changing lanes to the new lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 36: Ferguson discloses “The control system of claim 31, wherein the processing is configured to interface with a steering system to control the vehicle and maintain the vehicle trajectory in the new lane after 
With respect to Claim 37: Ferguson discloses “The control system of claim 31, wherein the camera is a stereo camera” [Ferguson, ¶ 0067].
With respect to Claim 38: Ferguson discloses “The control system of claim 31, wherein the plurality of images of the road ahead of the vehicle is used to determine a set of measurements of the road ahead of the vehicle” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 39: Ferguson discloses “The control system of claim 31, wherein the plurality of images of the road ahead of the vehicle is used to determine a distance to the first traffic cone identified in the plurality of images” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 40: Ferguson discloses “The control system of claim 31, wherein the first traffic cone identified in the plurality of images narrows the width of the lane or indicates a blockage of the lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
With respect to Claim 41: Ferguson discloses “The control system of claim 31, wherein the second traffic cone is positioned on a lane marking that divides the current lane and the new lane” [Ferguson, ¶ 0040-0056, 0067 and Figures 2a, 2b, 3a, 3b, 4a, 4b].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669